Citation Nr: 1449796	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for bilateral shoulder disability. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for frostbite residuals of the hands and feet.  

5.  Entitlement to service connection for a skin disability.  

6.  Entitlement to service connection for a right thumb disability.  

7.  Entitlement to a compensable rating for service-connected left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1981 to June 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the St. Petersburg, Florida RO.

The Veteran had also initiated an appeal of the denial of service connection for gastro esophageal reflux disease (GERD); a March 2009 rating decision granted service connection for such disability; consequently, that matter is not on appeal.

The issue of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) has been raised by correspondence dated in February 2014.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

A preliminary review of the record found that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran.

In his April 2009 VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing before the Board.  Such hearing was scheduled in December 2012; he failed to appear.  Then, in August 2014, the RO sent notification to the Veteran that he was placed on the waiting list to be scheduled for a Travel Board hearing.  In response to this notification, in September 2014, the Veteran responded that he wanted a videoconference hearing in lieu of a Travel Board hearing.  Such hearing has not been scheduled.  Because he is entitled to such a hearing upon request, and because videoconference hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

The case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing before the Board.  He must be timely notified of the date and time of the hearing.  Thereafter, the case should be processed in accordance with established appellate practices.      

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

